Citation Nr: 1233772	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to September 9, 2004 for left knee chondromalacia with arthritis; in excess of 30 percent for left knee instability prior to September 9, 2004; and in excess of 30 percent for left total knee replacement on and after November 1, 2005.

3.  Entitlement to an increased evaluation for right total knee replacement, evaluated as 30 percent disabling from November 1, 2003 to June 22, 2005, and 60 percent disabling on and after March 1, 2007.

4.  Entitlement to an increased extraschedular evaluation for right total knee replacement on and after March 1, 2007.

5.  Entitlement to an increased rating under the bilateral factor for service-connected right and left knee disabilities.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to August 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) and December 2007 and November 2009 Board remands.

The issue of entitlement to an increased evaluation on an extraschedular basis for service-connected right total knee replacement (TKR) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claim of entitlement to service connection for residuals of a gunshot wound to the right knee.

2.  Prior to September 9, 2004, the Veteran's left knee chondromalacia with arthritis (left knee arthritis) was manifested by painful, slightly limited, range of motion.

3.  Prior to September 9, 2004, the Veteran's left knee instability was manifested by marked lateral instability.

4.  On and after November 1, 2005, the Veteran's left TKR is manifested by decreased range of motion, fatigue, and weakness due to deconditioning, but not by chronic residuals such as severe painful motion or weakness, ankylosis, extension limited to 30 or 45 degrees, or impairment of the tibia and fibula.

5.  On and after November 1, 2003 to June 22, 2005, the Veteran's right TKR was manifested by intermediate degrees of residual pain, weakness, or limitation of motion, but was not manifested by chronic residuals such as severe painful motion or weakness, ankylosis, extension limited to 30 or 45 degrees, or impairment of the tibia and fibula.

6.  On and after March 1, 2007, the Veteran's right TKR is manifested by chronic residuals such as severe painful motion or weakness of the lower extremity.  

7.  The Veteran's combined disability evaluation is 60 percent from November 1, 2003 to September 9, 2004, and 80 percent on and after March 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the claim for entitlement to service connection for residuals of a gunshot wound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Prior to September 9, 2004, the criteria for an initial evaluation in excess of 10 percent for service-connected left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

3.  Prior to September 9, 2004, the criteria for an initial evaluation in excess of 30 percent for service-connected left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4.  On and after November 1, 2005, the criteria for an initial evaluation in excess of 30 percent for service-connected left TKR have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

5.  From November 1, 2003, to June 22, 2005, the criteria for an evaluation in excess of 30 percent for service-connected right TKR have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

6.  On and after March 1, 2007, the criteria for an increased schedular evaluation for service-connected right TKR have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.68 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261 (2011).  

7.  For the appeal period, the criteria for an increased combined evaluation based on application of the bilateral factor has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

In a November 2009 decision, the Board determined that it had jurisdiction over the issue of entitlement to service connection for residuals of a gunshot wound to the right knee.  It directed the Appeals Management Center (AMC) to adjudicate the issue and then return the claim to the Board if necessary.  But in a March 2010 response to an AMC letter requesting clarification, the Veteran stated that he was not filing an appeal regarding a gunshot wound.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for residuals of a gunshot wound to the right knee.  

Increased evaluation claims

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding the right knee evaluations and application of the bilateral factor, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An October 2002 letter was sent to the Veteran prior to initial adjudication of his claims that addressed application of the bilateral factor and notified the Veteran that he needed to show worsening of his disability.  Additionally, October 2002 and April 2005 supplemental statements of the case (SSOCs) provided the applicable diagnostic codes.  The claims were readjudicated in February 2006, February 2009, and March 2012 SSOCs.  Thus, a reasonable person would understand from the notice what was needed to substantiate an increased evaluation.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify regarding the right knee and application of the bilateral factor has been satisfied.  

Regarding the left knee evaluations, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in October 2002, June 2004, November 2008, December 2011, and March 2012.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was most recently remanded by the Board in November 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AMC obtain releases from the Veteran regarding all private medical records, including the Overton Park Health Care Center records, obtain clarification regarding the issue of entitlement to service connection for gunshot wound residuals, obtain VA medical records from Jonesboro, Arkansas beginning in March 2003, and provide a VA examination.  The AMC sent letters to the Veteran requesting he submit release forms in December 2009 and March 2010; no response was received.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the AMC has substantially complied with the remand directives; the Veteran cannot be forced to submit releases.  Additionally, the relevant VA medical records were obtained, and a VA examination and addendum that answered all the required questions were obtained in December 2011 and March 2012.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  Regarding the left knee disability, however, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Preliminarily, the Board notes that special monthly compensation (SMC) has been awarded for loss of use of one foot and for housebound status.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).  The Veteran did not appeal any part of his SMC awards, to include effective dates.  Accordingly, any such issues are not on appeal and are not addressed herein.  

Additionally, when assigning disability evaluations, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  38 CFR § 4.68 (2011).  Relevant here, the rating for amputation of the middle or lower third of the thigh is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, 5164 (2011).  Accordingly, the combined evaluation for each lower extremity may not exceed 60 percent.

      Left knee initial evaluations

In a November 2002 rating decision, the RO granted service connection for left knee chondromalacia with degenerative arthritis and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective January 22, 2002.  The RO also assigned a separate 30 percent evaluation for left knee instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 22, 2002.  The Veteran appealed the initial evaluations.  Eventually, via February 2005 and April 2005 rating decisions, the Veteran's left knee arthritis was closed out effective September 9, 2004, and left knee instability was assigned a 100 percent evaluation for a left TKR under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective September 9, 2004.  A 30 percent evaluation was assigned under Diagnostic Code 5055, effective November 1, 2005.  

Because the Veteran received the maximum schedular rating allowed from September 9, 2004 to November 1, 2005, there is no issue in controversy regarding that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  Medical evidence regarding that time period is thus not considered in determining the appropriate evaluations.

          Evaluations from January 22, 2002 to September 9, 2004

For this time period, left knee instability was evaluated at 30 percent disabling for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is the maximum evaluation possible under this diagnostic code.

For left knee arthritis, the disability was evaluated as 10 percent disabling for painful, but slight, limitation of flexion.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5003, 5010, 5260.  

In January 2002, the Veteran reported worsening knee pain.  It was increasingly difficult for him to walk.  Examination showed the Veteran ambulated slowly with a cane.  There was obvious left knee malalignment.  There was a brace and no significant edema, but slight effusions present without inflammation.  There was no significant tenderness, intact flexion and extension, left knee laxity medially, and slight drawer sign.  There was varus deformity of the left knee.  X-rays indicated significant loss of left knee cartilage medially with degenerative joint disease.  In a January 2002 x-ray report, there was left knee osteoarthritis progression.  In July 2002, the Veteran reported knee pain.  There was a left knee brace, swelling, and crepitation.  Pulses were within normal limits.  Motor strength was 5/5, sensation was intact, and deep tendon reflexes were 2+.  A September 2002 x-ray report noted left knee total knee arthroplasty with satisfactory alignment of the prosthesis.

In an October 2002 VA medical examination, the Veteran reported left knee constant pain and swelling.  Weightbearing was painful and it was difficult to go up and down steps.  He avoided squatting and described left knee give-way.  Upon examination, the Veteran was in a wheelchair.  He had to be assisted up on to, and off of, the table.  There was left knee extension to 0 degrees and flexion to 120 degrees.  There was no pain on motion, but there was slight puffy swelling.  There was no tenderness to palpation, a negative Lachmans, and rather marked lateral laxity to stress.  There was slight springy opening medially.  The impression was left knee degenerative joint disease with lateral instability.  There was pain with weightbearing and lateral instability.  It was feasible that there was limitation of function due to the pain with weightbearing, but it was not feasible to express that in terms of additional limitation of motion.  

In a June 2003 VA medical record, there was 5/5 strength, intact sensation, and normal balance and gait.  In July 2003 VA record, there was left knee range of motion from 0 degrees extension to 110 degrees flexion.  There was varus/valgus laxity and medial crepitation.  There was 5/5 strength of the lower extremity.  In a September 2003 VA x-ray report, there was left knee persistent and somewhat accentuated degenerative change.  In September and November 2003 VA records there was left knee extension to 0 degrees and flexion to 115 degrees with medial crepitation and slight varus/valgus laxity.  Pulses were 2+.  In a December 2003 VA record, there was a left knee brace and the Veteran was using a cane.  There were 2+ pulses.  There was left knee range of motion from 0 to 120 degrees, with tender medial joint line, slight laxity, and medial crepitation.  In a May 2004 VA record, there was left knee pain of 10/10.  The pain was intermittent, dull, aching, and sharp.  The pain interfered with sleep and physical activity.  In other May 2004 VA records, there were 2+ pulses.  There was left knee range of motion from 0 to 120 degrees.  There was tenderness at the medial joint line, slight laxity, and medial crepitation.  June 2004 VA x-ray reports noted left knee osteoarthritis.  

A June 2004 VA examination was conducted.  The Veteran reported occasional significant left knee swelling and he had to use a walker.  Upon examination, there was left knee extension to 3 or 4 degrees and flexion to 120 degrees.  There was some crepitus with range of motion.  There was significant varus deformity about his left knee and medial ligamentous laxity with a varus stress.  There was no lateral instability, but there was medial and lateral joint line pain.  He was tender to palpation along his medial and lateral patellar facets.  There was positive patellar grind, but 5/5 strength of the lower extremities, and sensitivity to light touch in all distributions with good dorsalis pedis pulses.  There was pain on range of motion which could further limit his function, particularly after being on his feet all day.  The amount of additional limitation of motion could not be determined.  The bilateral knee disability most likely limited any kind of weightbearing activity or any kind of employment that requires knee bending or lifting.  He was still able to do sedentary employment.  The diagnosis was various hypertrophic arthritis of left knee with patellofemoral arthritis, and varus bow of left knee.

In a June 2004 VA medical record, there was normal muscle bulk, 2+ and symmetrical pulses, 5/5 strength, and intact sensation.  Deep tendon reflexes were 2+ and symmetrical.  The Veteran's gait and balance were normal.  In an August 2004 VA record, there was left knee pain.  Pulses were 2+ bilaterally.  There was 5/5 lower extremity strength.  There was left knee range of motion from 0 to 120 degrees.  There was tender medial joint line, slight laxity, and medial crepitation.  

In May 2005 submissions, friends of the Veteran noted that the Veteran was constantly in pain and was not able to walk very far without his knees giving out.  They stated that the Veteran had swelling in both knees, which was worsening, and that there had been several falls after surgery.  In another May 2005 submission, a friend of the Veteran stated that he had been in constant pain for the four years she had known him.  She stated that the Veteran complained of knee pain, that at times, he could not get up due to pain, he limped due to left knee pain, and it appeared as if he cannot get comfortable.  Another friend stated that she had seen him trying to walk, go up and down stairs, and noticed he was in pain.  She stated that his balance was off and he walked with a limp.  Another friend stated that the Veteran's legs got weak when he stood or walked for a long time.  His balance was off and he couldn't walk up or down stairs very well.  

Regarding the left knee instability, a 30 percent evaluation is the maximum provided for instability; thus, no higher evaluation is warranted under the currently assigned diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Regarding the left knee arthritis with painful, and slightly limited, range of motion, an increased evaluation is not warranted under the current diagnostic code.  For limitation of leg flexion, 20 and 30 percent evaluations are assigned for flexion limited to 30 and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For arthritis, a 20 percent evaluation is assigned where there is no limitation of motion and involvement of 2 or more major or minor joint groups with occasional incapacitations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2011).  But here, flexion was to 110, 115, and 120 degrees, indicating slight limitation of motion, rather than no limitation of motion.  Thus, an increased evaluation for arthritis is not warranted.  Additionally, flexion is not limited to 30 or 15 degrees; thus an increased evaluation based on limitation of flexion is not warranted.  Accordingly, the currently assigned diagnostic codes do not provide for increased evaluations.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For impairment of the tibia and fibula, 20 and 30 percent evaluations are assigned for malunion with moderate or marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  Here, there is evidence of left knee malalignment, instability, and pain on weightbearing, which equates to marked disability and could support a 30 percent evaluation.  Such an evaluation, however, considers instability due to malunion and painful motion due to arthritis.  Thus, there would be only one evaluation, which is less advantageous to the Veteran than having a 30 and 10 percent evaluation.  See 38 C.F.R. § 4.14 (2011) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Additionally, although the evidence shows laxity and the use of a brace, the evidence does not show nonunion or other impairment of the tibia and fibula.  Accordingly, increased evaluations are not warranted under this diagnostic code.

For impairment of the femur, 20 and 30 percent evaluations are assigned for malunion of the femur with moderate or marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  60 percent evaluations are assigned for fracture of the surgical neck of the femur with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, but loose motion, weightbearing preserved with aid of brace.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The evidence of record demonstrates left knee malalignment, instability, painful motion, and limited motion.  As above, the evidence supports a 30 percent evaluation for marked knee disability, but that evaluation considers painful limited motion, which requires that one 30 percent evaluation be assigned.  See 38 C.F.R. § 4.14; but see Esteban, 6 Vet. App. 259.  The Veteran's current separate evaluations are more advantageous to him.  Additionally, 60 percent evaluations are not supported by the evidence of record because there is no fracture of the femur and no nonunion.  Accordingly, an increased evaluation under this diagnostic code is not warranted.
 
Additionally, although there is limitation of motion, the Veteran's left knee is not ankylosed because range of motion findings indicate extension to zero or 5 degrees and flexion from 110 to 120 degrees, indicating almost full range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011); 38 C.F.R. § 4.71a, Plate II (2011).  For limitation of leg extension, 30, 40, and 50 percent evaluations are assigned for extension limited to 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  But extension was to zero or 5 degrees.  Accordingly, these codes do not provide for increased evaluations.
 
A 20 percent maximum evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  This would not provide for an increased evaluation for left knee instability and although the Veteran reported swelling and there was evidence of slight effusion, the associated instability is reflected in the 30 percent evaluation for instability, which is higher than the 20 percent maximum, and cannot be considered in the assignment of another evaluation, such as for left knee arthritis.  See 38 C.F.R. § 4.14; but see Esteban, 6 Vet. App. 259.  Furthermore, evaluations in excess of 10 percent are not provided for symptomatic removal of semilunar cartilage or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2011).  Accordingly, alternate codes do not provide for increased evaluations. 

Consideration of a separate evaluation for scars has also been considered.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2011).  But the evidence of record did not indicate any scar of the head, face, or neck, any deep and nonlinear scar, superficial scar that was 144 square inches or greater, or an unstable or painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804.

Consideration has also been provided regarding whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  The Veteran reported left knee pain, difficulty walking, the use of a brace, and swelling.  The medical evidence showed 5/5 muscle strength, intact sensation, normal deep tendon reflexes, and almost full range of motion.  The evidence also showed instability and a varus deformity.  The knees, together, limited weightbearing.  But the two currently assigned evaluations take into consideration painful motion and marked instability.  Accordingly, an increased evaluation on this basis is not warranted.  

Moreover, separate evaluations for arthritis and instability have already been awarded.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Finally, separate evaluations for limitation of knee extension and flexion have been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Findings of flexion to 100, 115, and 120 degrees do not provide for a compensable evaluation for limitation of flexion.  Accordingly, separate evaluations are not warranted. 


          Evaluation on and after November 1, 2005

For this time period, the Veteran's left TKR is assigned a 30 percent evaluation, which is the minimum rating for a knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

May 2006 VA x-ray reports noted left knee arthroplasty with good position and alignment of prosthesis and no acute bony abnormality.  

A November 2008 VA examination was conducted.  Regarding the left knee, the Veteran reported there was no pain, no limitation of ambulation, no flare-ups, and that he did not need an assistive device.  He stated it did not affect his activities of daily living or ability to work.  Regarding the right knee, his pain was severe and he had to use a knee immobilizer at all times to keep the right leg straight.  He could not ambulate, could not put weight on his leg, and he was wheelchair bound due to his right knee.  Upon examination, there was left knee extension to zero degrees to and flexion to 120 degrees.  The knee was stable to varus/valgus stress with normal anterior posterior ligament stability for a TKR.  There was no pain with range of motion, no increased pain with 3 repetitions, and no decrease in range of motion.  There was a scar that was well-healed, well nourished, without signs of deep adhesions or keloid formation.  It was 20 centimeters long.  The assessment was infected non-painful left TKR in good condition.  The examiner noted that it was conceivable that pain could further limit function as described after repetitive motion, but it was not feasible to express it in terms of additional limitation of motion.  X-rays showed left TKR in proper position.  

A December 2011 VA joints examination and March 2012 addendum was provided.  The diagnosis was left TKR.  The examiner noted that the right knee replacement had failed but that the Veteran had been treating the issue with a knee immobilizer and not conducting any weight bearing.  He reported he was doing quite well and occasionally had little bit of anterior knee pain.  He had been getting around in a motorized scooter.  Left knee flexion was to 95 degrees with pain at end range of motion, and extension was to zero degrees with no objective evidence of painful motion.  Upon repetitive testing, range of motion remained the same.  There was some functional loss and functional impairment upon repetitive use, to include less movement than normal.  There was 5/5 muscle strength for left knee extension and flexion and normal anterior, posterior, and medial-lateral stability.  There was no evidence or history of recurrent patella subluxation or dislocation, and no evidence for shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There had been no meniscal conditions.  There was left knee TKR with intermediate degrees of residual weakness, pain or limitation of motion.  There was a scar of the knee, but it was not painful, unstable, or greater than 39 square centimeters.  The Veteran used a wheelchair as he was unable to weight bear on his right leg.  Due to these conditions, there was not functional impairment of an extremity such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  The knee conditions impacted his ability to work because the Veteran must be in a wheelchair, was unable to stand or weight bear on his right leg, and had to keep his right leg straight in a knee immobilizer at all times.  The examiner noted left knee disability manifestations included decreased range of motion from zero to 95 degrees, with fatigue and weakness due to deconditioning.  

For the left TKR, intermediate degrees of residual weakness, pain, or limitation of motion, are rated by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Here, it was not the year post knee replacement surgery.  Additionally, at the 2008 VA examination, the Veteran reported no left knee pain, limitation of ambulation, or flare-ups.  There was range of motion from zero to 120 degrees.  The 2011 VA examiner indicated the TKR manifested in intermediate degree of residuals weakness, pain, or limitation of motion.  That examination also noted 5/5 muscle strength, flexion to 95 degrees with pain at the end range of motion, and extension to zero degrees without objective evidence of pain.  The Board thus finds that there were not chronic residuals of severe painful motion or weakness.  Accordingly, an increased evaluation is not warranted under the diagnostic code for knee replacement.

Rating by analogy then, for ankylosis, a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees, and a 60 percent evaluation is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  For limitation of leg extension, 40 and 50 percent evaluations are assigned for extension limited to 30 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For impairment of the tibia and fibula, a 40 percent evaluation is assigned for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Here, there was extension to zero degrees and flexion to 95 and 120 degrees; this demonstrates there is no left knee ankylosis and that extension is not limited to 30 or 45 degrees.  Furthermore, at the 2008 VA examination, the knee was stable to stress and the Veteran stated he did not use any assistive devices.  X-rays showed TKR in proper position.  At the 2011 VA examination, there was normal stability and no meniscal conditions.  The evidence thus does not show nonunion.  Accordingly, an increased evaluation under the currently assigned diagnostic codes is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But the evidence of record does not demonstrate a fracture of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Additionally, evaluations in excess of 30 percent are not provided for arthritis, instability, dislocated semilunar cartilage, removal of cartilage, limitation of flexion, and genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5263.  Accordingly, alternate diagnostic codes do not provide for an increased evaluation. 

Separate evaluations for arthritis and instability have been considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  But here, the March 2008 VA examination noted stable knee, and the December 2011 VA examination noted normal stability.  Thus no evaluation for instability is warranted.  Accordingly, separate evaluations on this basis are not warranted.  

Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of flexion, zero, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of extension, zero, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  But extension was to zero degrees and flexion was to 95 and 120 degrees.  These findings do not warrant compensable evaluations.  Accordingly, separate evaluations on this basis are not warranted. 

Consideration of a separate evaluation for scars has also been considered.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  But the evidence of record does not indicate any scar of the head, face, or neck, any deep and nonlinear scar, superficial scar that was 144 square inches (39 centimeters) or greater, or an unstable or painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804.  Rather, the evidence showed a non-painful, stable, well-healed, well-nourished scar, without evidence of deep adhesions.  The scar was less than 39 square centimeters long.  Thus, a separate evaluation is not for assignment.

Consideration has also been provided regarding whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell, 25 Vet. App. at 39-44.  At the 2008 VA examination, the Veteran denied pain, limitation of ambulation, flare-ups, and the use of assistive devices.  He stated that the knee did not affect his activities of daily living or ability to work.  There was normal stability for a TKR, no increased pain or decreased range of motion upon repetitive movement.  The examiner stated it was conceivable that pain could further limit function, but the Board notes that the objective findings demonstrated that there was no further limitation of motion.  At the 2011 VA examination, there was no increased pain or decreased range of motion upon repetitive movement.  There was some functional loss and functional impairment upon repetitive use, to include less movement than normal.  The examiner also noted, however, 5/5 muscle strength, normal stability, no subluxations or dislocation, or any other tibial or fibular impairment.  The examiner noted left knee disability manifestations included decreased range of motion from 0 to 95 degrees, with fatigue and weakness due to deconditioning.  But the Veteran's 30 percent evaluation is based, in part, on functional limitations, and higher evaluations for intermediate degrees of pain, weakness, and limitation of motion were not warranted.  Taking this into consideration, there is no additional functional loss not contemplated in the 30 percent rating and an increased evaluation on this basis is not warranted.  

Consideration has also been given regarding whether the schedular evaluations for the left knee are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  The applicable diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee disabilities, as the criteria assess painful motion, limitation of motion, instability, and functional loss.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

      Right knee evaluations

In September 2002, the Veteran filed a claim for an increased evaluation for his service-connected right knee TKR.  In an October 2002 rating decision, the RO assigned a 100 percent evaluation for convalescence under 38 C.F.R. § 4.30, effective September 26, 2002.  A 100 percent evaluation was assigned effective November 1, 2002, for the year following an additional right TKR, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In a November 2002 rating decision, the RO lowered the future evaluation to 30 percent, effective November 1, 2003.  The Veteran appealed.  In a March 2012 rating decision, the RO assigned a 100 percent evaluation, effective June 22, 2005, under 38 C.F.R. § 4.30; a 100 percent evaluation, effective December 22, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5055; and a 60 percent evaluation, effective March 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Because the veteran received the maximum schedular rating allowed from September 26, 2002 to November 1, 2003, and from June 22, 2005 to March 1, 2007, there is no issue in controversy regarding those time periods.  See AB, 6 Vet. App. at 38.  Medical evidence regarding those time periods is thus not considered in determining the appropriate evaluations.  


          Evaluation from November 1, 2003 to June 22, 2005

For this time period, the right TKR is evaluated as 30 percent disabling.  For knee replacement with prosthesis, a 30 percent evaluation is the minimum rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

In September and November 2003 VA medical records there was right knee range of motion from 7 to 105 degrees.  The knee was stable, with no effusion, warmth, or erythema, and 5/5 strength of the lower extremity.  Pulses were 2+.  In a December 2003 VA record, the Veteran stated his right knee was feeling "so-so."  There was right knee range of motion from 5 to 110 degrees.  The right knee was stable without effusion, warmth, or erythma.  There were 2+ pulses.  In a May 2004 VA record, there was right knee range of motion from 5 to 110 degrees.  The knee was stable with no effusion, warmth, or erythma.  There was 5/5 strength of the right lower extremity.  Pulses were 2+.  June 2004 VA x-ray reports noted right knee total knee arthroplasty with stable components without evidence of loosening.  

A June 2004 VA examination was conducted.  The Veteran reported no right knee pain.  The right knee was stable and he had good strength although his knee buckles.  Upon examination, there was 113 degrees of flexion without instability.  There was smooth tracking of his patella and no lateral instability, although there was some medial and lateral joint line pain.  He was tender to palpation along his medial and lateral patellar facets.  There was positive patellar grind.  There was 5/5 strength of the lower extremities.  He was sensitive to light touch in all distributions with good dorsalis pedis pulses.  The bilateral knee disability most likely limited any kind of weightbearing activity or employment that requires knee bending or lifting.  He was still able to do sedentary employment.  

In a June 2004 VA medical record, there was normal muscle bulk.  Pulses were +2 and symmetrical.  Strength was 5/5 and sensation was intact.  Deep tendon reflexes were 2+ and symmetrical.  The Veteran's gait and balance were normal.  In an August 2004 VA record, there was right knee range of motion from 5 to 110 degrees with no effusion, warmth or erythema.  The knee was stable, and pulses were 2+ bilaterally.  There was 5/5 lower extremity strength.  

In May 2005 submissions, friends of the Veteran noted that he was constantly in pain and was not able to walk very far without his knees giving out.  There was a lot of swelling in both knees, which was only getting worse.  There had been several falls after surgery.  In another May 2005 submission, a friend stated that the Veteran had been in constant pain for all four years she had known him.  She stated that the Veteran complained of his knee pain, that at times, he could not get up due to pain, he limps due to pain in the left knee, and it appears as if he cannot get comfortable.  Another friend stated that she had seen him trying to walk, go up and down stairs, and noticed that he was in pain.  She stated that his balance was off and he walked with a limp.  Another friend stated that the Veteran's legs got weak when he stood or walked for a long time, his balance was off, and he could not walk up or down stairs very well.  

In a July 2005 VA medical record, there was right knee self-inflicted gunshot wound in June 2005.  The bullet passed through the patella, but the fracture did not require fixation.  The extensor mechanism and patellar component were intact.  He was in a knee immobilizer and used a walker.  There was right lower extremity 5/5 strength, 2+ pulses, and swollen knee.  

For knee replacement with prosthesis, a 30 percent evaluation is assigned for intermediate degrees of residual weakness, pain, or limitation of motion, are rated by analogy to diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  For ankylosis, a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees, and a 60 percent evaluation is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  For limitation of leg extension, 40 and 50 percent evaluations are assigned for extension limited to 30 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  For impairment of the tibia and fibula, a 40 percent evaluation is assigned for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Here, it is not the year following the knee replacement surgery.  Additionally, extension was to 5 and 7 degrees and flexion was to 105 and 110 degrees.  Thus, there is no ankylosis because there is substantial range of motion.  Furthermore, knee extension exceeded 30 or 45 degrees.  The evidence indicated the knee was stable; thus loose motion is not demonstrated.  Accordingly, an increased evaluation is not warranted under the currently assigned diagnostic codes.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But there is no fracture of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Moreover, evaluations in excess of 30 percent are not provided for arthritis, instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, limitation of leg flexion, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5263.  Accordingly, alternate diagnostic codes do not provide for an increased evaluation.

Consideration of a separate evaluation for scars has also been considered.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  But the evidence of record did not indicate any scar of the head, face, or neck, any deep and nonlinear scar, superficial scar that was 144 square inches or greater, or an unstable or painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804.

Consideration has also been provided regarding whether there is any additional functional loss not contemplated in the current 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell, 25 Vet. App. at 39-44.  The Veteran reported knee pain and difficulty walking.  But the objective medical evidence of record showed 5/5 muscle strength, intact sensation, normal deep tendon reflexes, and normal gait and balance.  Further, increased evaluations for limitation of motion and other functional limitations were available, but the evidence of record did not support such increases.  Accordingly, there is no additional functional loss not contemplated in the 30 percent rating and an increased evaluation on this basis is not warranted.  

Separate evaluations for arthritis and instability have been considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  But as noted above, the evidence of record does not support a finding of instability.  Accordingly, separate evaluations on this basis are not warranted.

Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 .  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As noted above, extension was to 5 and 7 degrees and flexion was to 105, 110, and 113 degrees; thus no compensable evaluation is warranted for flexion.  Accordingly, separate evaluations on this basis are not warranted. 

          Evaluation on and after March 1, 2007

For this time period, the Veteran's TKR was assigned a 60 percent evaluation for knee replacement with prosthesis with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

In an October 2007 VA medical record, there was right knee range of motion of 70 to 90 degrees.  The Veteran stated he had not been able to walk after his knee locked up on him.  In February 2008, the right TKR was infected.  The physician recommended removal.  The Veteran refused all surgery.  An x-ray report noted right knee suggestion of loosening of the femoral component.  In a March 2008 VA record, the Veteran fell on his right knee and was in severe pain.  The right knee was swollen and tender, but there was no instability.  In a March 2008 VA record, there was right knee deformity, effusion, bony hypertrophy, warmth, and pain with movement.  There was no crepitus and there was good range of motion.  The assessment was acute exacerbation chronic knee pain.  In a March 26, 2008 VA record, the Veteran's knee was warm, swollen, and erythematous.  There was range of motion of 70 to 90 degrees.  X-rays showed loosening of the femoral component and lucency around his tibial component cement mantler.  The assessment was infected right TKR.  In March and May 2008 VA records, it was noted the Veteran's right TKR and revision were infected.  

In a June 11, 2008 VA medical record, the Veteran reported right knee pain of 5/10 that was constant, dull, aching, and sharp.  The pain interfered with sleep and physical activity.  That month, he underwent an explantation of the right TKR with debridement, irrigation, and placement of antibiotic spacer.  In a June 27 VA record, the Veteran was admitted for revision of right TKR and removal of antibiotic spacer.  He was to have removal with 6 weeks of IV antibiotics followed by a right knee fusion.  He reported being independent in his activities of daily living prior to admission by using assistive devices, such as a reacher, sock aid, dressing stick.  He was in severe pain and was guarding.  In a June 29 VA record, the right lower extremity was swollen.  The Veteran stated his pain was better.  There was slow progress with mobility.  In a July 2008 VA record, there was a right revision of the TKR explantation with antibiotic spacer.  In an August 2008 VA record, the Veteran reported infection of the right prosthetic knee.  In a September 2008 VA record, the Veteran noted he was ready for replacement.  Surgery was scheduled for October 2008.  

A November 2008 VA examination was conducted.  It was noted that in the right knee, a second explantation had been conducted and he currently had an antibiotic spacer placed.  The plan was a knee fusion in the future.  He reported severe right knee pain that was 8/10.  He had to use a knee immobilizer at all times to keep his leg straight and could not ambulate because he could not put weight on the leg.  The Veteran was thus wheelchair bound.  His pain increased to 10/10 approximately two to three times per week, lasted several hours at a time, and was controlled by narcotic pain medication.  His activities of daily living were affected in that he could not walk, and had to have help with bathing, using the rest room, dressing, and preparing his meals.  Upon examination, there was right knee 30 to 45 degrees range of passive motion, with pain at the end range of motion.  There was no active motion at all.  There was varus and valgus laxity, as loose as one would expect with no knee joint present.  Repetitive motion did not increase pain or decrease range of motion.  There was a healed, well-nourished, and non-tender scar, without signs of deep adhesions.  It was 25 centimeters.  The examiner noted that it was conceivable that pain could further limit function as described after repetitive motion, but it was not feasible to express it in terms of additional limitation of motion.  

In November and December 2008 VA records, the Veteran reported painful right knee and foot.  Examination showed right knee swollen and red.  He had a knee immobilizer.  The Veteran's options included do nothing and leave the spacer in, attempt knee fusion, or replant third TKR.  In other November 2008 VA records, the Veteran was seen for infection of the right prosthetic knee.  In a January 2009 VA record, there was infection of the right prosthetic knee.  

A December 2011 VA joints examination and March 2012 addendum was provided.  The diagnosis was failed right TKR.  The examiner noted that TKR was conducted in 2002, which became infected after a gunshot wound in 2005, explantation of the antibiotic spacer in July 2005, replaced in December 2005 with recurrence of infection, irrigation, debride, and ply exchange in February 2006; and antibiotic spacer placement in June 2008.  Due to his diabetes, the Veteran was a poor candidate for reimplantation, and the Veteran did not wish to proceed with a knee fusion.  Thus, he had been treating the issue with a knee immobilizer and not conducting any weight bearing.  He reported he was doing quite well and occasionally had little bit of anterior knee pain.  He had been getting around in a motorized scooter.  The Veteran did not report that flare-ups impacted the function of his knee.  

Upon examination, there was flexion to 25 degrees, with pain at end range of motion.  Extension was to 0 degrees with pain.  Upon repetitive testing, there was no additional limitation although there was functional loss and impairment upon repetitive use, to include right leg weakness of movement, excess fatigability, and pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  The examiner found there was right knee tenderness or pain to palpation.  There was 4/5 muscle strength for right knee extension and flexion.  The right knee could not be tested for anterior instability and posterior instability, but there was 1+ medial-lateral instability.  There was no evidence or history of recurrent patella subluxation/dislocation, and no evidence for shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There had been no meniscal conditions.  The right knee TKR was status post right knee infection, with failed attempts at antibiotic spacers and hardware exchange, right repeated hardware removal, and debridement and irrigation.  The Veteran was unable to weight bear on his right knee secondary to hardware infection.  The hardware was now removed.  There was a scar of the knee, but it was not painful, unstable, or greater than 39 square centimeters.  The Veteran used a wheelchair as he was unable to weight bear on his right leg.  The examiner found there was no functional impairment of an extremity such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  The knee conditions impacted the ability to work as the Veteran must be in a wheelchair, was unable to stand or weight bear on his right leg, and he had to keep his right leg straight in a knee immobilizer at all times.  The examiner determined that infections and removal of right knee prosthesis are more likely than not due to his service-connected right TKR and more likely than not restrict him to a wheelchair.  

For knee replacement with prosthesis, a 100 percent evaluation is warranted for 1 year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  But this time period is not the year following a TKR.  Accordingly, an increased evaluation is not warranted under the currently assigned diagnostic code.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  Preliminarily, no higher schedular evaluation may be paid for the Veteran's right knee disability, as the amputation rule forbids such evaluations.  See 38 C.F.R. § 4.68; 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Additionally, evaluations in excess of 60 percent are not provided for arthritis, ankylosis, limitation of leg extension, impairment of the tibia and fibula, instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, limitation of leg flexion, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

An increased schedular evaluation based on additional functional loss has been considered, but is limited by the amputation rule.  See 38 C.F.R. § 4.68; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Separate evaluations for arthritis and instability, limitation of flexion and extension, and for scars have been considered, but are also prohibited by the amputation rule.  See 38 C.F.R. § 4.68; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806; VAOPGCPREC 23-97; 62 Fed. Reg. 63604; VAOPGCPREC 9-98; 63 Fed. Reg. 56704; VAOPGCPREC 9-04; 69 Fed. Reg. 59,990.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  Here, the Board has determined that referral is warranted; such determination is addressed in the remand below.

Entitlement to an increased combined evaluation under the bilateral factor

The Veteran alleges that the bilateral factor was improperly applied to his appeal.  He filed his claim for an increased evaluation for right TKR on September 26, 2002 and claim for service connection for left knee disability on January 22, 2002.  The combined disability evaluation will not be considered for the periods where the Veteran's evaluation is at 100 percent, as no higher evaluation is permitted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  The Veteran's combined disability evaluation is at 100 percent for the following time periods:  September 26, 2002 to November 1, 2003 and from September 9, 2004 to March 1, 2007.  Thus the relevant time periods are from January 22, 2002 to September 26, 2002, from November 1, 2003 to September 9, 2004, and on and after March 1, 2007.  

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2011).  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  38 C.F.R. § 4.26.  After the application of the bilateral factor, all service-connected disabilities are combined in the combined ratings table.  38 C.F.R. § 4.25 (2011).  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  38 C.F.R. § 4.26.  

          Combined evaluation from January 2, 2002 to September 26, 2002

For this period, the RO found that the Veteran's combined evaluation was 80 percent, with a bilateral factor of 6.9% for diagnostic codes 5055, 5055, 5010.  The Veteran's service-connected disabilities were as follows:  right knee TKR, evaluated as 50 percent disabling, left knee instability, evaluated as 30 percent disabling, and left knee arthritis, evaluated as 10 percent disabling.  

Using the bilateral factor rules and the combined ratings table, first, the left knee arthritis evaluation (10 percent) and the left knee instability evaluation (30 percent) are combined.  The table indicates that the result is 37.  Second, 37 is combined with the right TKR evaluation (30 percent).  That result is 69.  Third, 10 percent of 69 (6.9) is added to 69.  That result is 75.9, or 76.  Fourth, that result is rounded up to 80 percent.  This is the evaluation that the RO assigned.  The Board finds that the bilateral factor does not provide for an evaluation in excess of 80 percent.

          Combined evaluation from November 1, 2003 to September 9, 2004

For this period, the RO found that the Veteran's combined evaluation was 60 percent, with a bilateral factor of 5.6% for diagnostic codes 5055, 5055, 5010.  The Veteran's service-connected disabilities were as follows:  right knee TKR, evaluated as 30 percent disabling, left knee instability, evaluated as 30 percent disabling, and left knee arthritis, evaluated as 10 percent disabling.  

Using the bilateral factor rules and the combined ratings table, first, the left knee evaluations are combined first (30 percent and 10 percent) for a total of 37.  Second, the left knee total evaluation (37 percent) is combined with the right TKR evaluation (30 percent).  The result is 56.  Third, 10 percent of 56 (5.6) is added to 56.  That result is 61.6, or 62.  Fourth, 62 is rounded down to 60 percent.  This is the combined evaluation that the RO assigned.  The Board finds that the bilateral factor does not provide for an evaluation in excess of 60 percent.

          Combined evaluation on and after March 1, 2007

For this period, the RO found that the Veteran's combined evaluation was 80 percent, with a bilateral factor of 7.2% for diagnostic codes 5055 and 5055.  The Veteran's service-connected disabilities were as follows:  right knee TKR at 60 percent disabling, and left knee TKR, evaluated as 30 percent disabling, and diabetes mellitus, type II, evaluated as 20 percent disabling, effective November 6, 2008.

Using the bilateral factor rules and the combined ratings table, first, the right TKR evaluation (60 percent) is combined with the left TKR evaluation (30 percent).  The table indicates that the result is 72.  Second, 10 percent of 72 (7.2) is added to 72.  The result is 79.2.  Third, 79.2 is rounded to 80.  Fourth, as of November 6, 2008, the 80 percent is combined with 20 percent under the ratings table.  The result is 84, which is rounded down to 80 percent.  Accordingly, the appropriate combined disability evaluation is 80 percent, both before and after service connection was awarded for diabetes.  This is the combined evaluation that the RO assigned.  The Board finds that the bilateral factor does not provide for an evaluation in excess of 80 percent.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased combined disability evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 9, 2004, increased initial evaluations for service-connected left knee arthritis and left knee instability are denied. 

On and after November 1, 2005, an increased initial evaluation for left TKR is denied.

From November 1, 2003 to June 22, 2005, an increased evaluation for service-connected right TKR is denied. 

On and after March 1, 2007, an increased schedular evaluation for service-connected right TKR is denied. 

An increased combined evaluation based on application of the bilateral factor for service-connected right and left knee disabilities is denied.


REMAND

Regarding the evaluation for the service-connected right TKR, referral is required for consideration of an extraschedular evaluation on and after March 1, 2007.

Where the schedular evaluation is inadequate, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd, 9 Vet. App. at 94.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The issue of entitlement to an increased evaluation on an extraschedular basis for the right TKR, on and after March 1, 2007, has been raised by the evidence of record.  On and after March 1, 2007, the Veteran is evaluated at the highest level for a knee disability, 60 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055.

In a February 2008 VA record, the right TKR was infected.  The physician recommended removal.  The Veteran refused all surgery.  An x-ray report noted right knee suggestion of loosening of the femoral component.  In a March 2008 VA record, x-rays showed loosening of the femoral component and lucency around his tibial component cement mantler.  The assessment was infected right TKR.  In March and May 2008 VA records, it was noted the Veteran's right TKR and revision were infected.  

In a June 2008 VA medical record, the Veteran underwent an explantation of the right TKR with debridement, irrigation, and placement of antibiotic spacer.  In a June 27 VA record, the Veteran was admitted for revision of right TKR and removal of antibiotic spacer.  He was to have removal with 6 weeks of IV antibiotics followed by a right knee fusion.  In a July 2008 VA record, there was a right revision of the TKR explantation with antibiotic spacer.  In an August 2008 VA record, the Veteran reported infection of the right prosthetic knee.  In a September 2008 VA record, the Veteran noted he was ready for replacement.  Surgery was scheduled for October 2008.  

A November 2008 VA examination was conducted.  It was noted that in the right knee, a second explantation had been conducted and he currently had an antibiotic spacer placed.  The plan was a knee fusion in the future.  He had to use a knee immobilizer at all times to keep his leg straight and could not ambulate because he could not put weight on the leg.  The Veteran was thus wheelchair bound.  His pain increased to 10/10 approximately two to three times per week, lasted several hours at a time, and was controlled by narcotic pain medication.  His activities of daily living were affected in that he could not walk, and had to have help with bathing, using the rest room, dressing, and preparing his meals.  There was no active motion at all and varus and valgus laxity, as loose as one would expect with no knee joint present.  Repetitive motion did not increase pain or decrease range of motion.  In November and December 2008 VA records, the Veteran reported painful right knee and foot.  Examination showed right knee swollen and red.  He had a knee immobilizer.  The Veteran's options included do nothing and leave the spacer in, attempt knee fusion, or replant third TKR.  In other November 2008 VA records, the Veteran was seen for infection of the right prosthetic knee.  In a January 2009 VA record, there was infection of the right prosthetic knee.  

A December 2011 VA joints examination and March 2012 addendum was provided.  The diagnosis was failed right TKR.  The examiner noted that TKR was conducted in 2002, which became infected after a gunshot wound in 2005, explantation of the antibiotic spacer in July 2005, replaced in December 2005 with recurrence of infection, irrigation, debride, and ply exchange in February 2006; and antibiotic spacer placement in June 2008.  Due to his diabetes, the Veteran was a poor candidate for reimplantation, and the Veteran did not wish to proceed with a knee fusion.  Thus, he had been treating the issue with a knee immobilizer and not conducting any weight bearing.  The right knee TKR was status post right knee infection, with failed attempts at antibiotic spacers and hardware exchange, right repeated hardware removal, and debridement and irrigation.  The Veteran was unable to weight bear on his right knee secondary to hardware infection.  The hardware was now removed.  The Veteran used a wheelchair as he was unable to weight bear on his right leg.  The examiner found that the knee conditions impacted the ability to work as the Veteran must be in a wheelchair, was unable to stand or weight bear on his right leg, and he had to keep his right leg straight in a knee immobilizer at all times.  The examiner determined that infections and removal of right knee prosthesis are more likely than not due to his service-connected right TKR and more likely than not restrict him to a wheelchair.  

The Board finds that the evidence of record suggests that the right knee TKR constitutes an unusual disability picture as the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of all of the residuals of the TKR.  The Board notes, however, that the Veteran is in receipt of a total disability rating based on individual unemployability and SMC based on loss of use of foot, on and after March 1, 2007.  Accordingly, the issue is remanded to the RO for referral for an extraschedular evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC must refer this issue to the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to an increased evaluation for a right knee TKR, on and after March 1, 2007, as provided by 38 C.F.R. §§ 3.321(b)(1). 

2.  Upon a response from the Director, Compensation and Pension Service, the AMC must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


